Citation Nr: 1205084	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  00-14 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for chronic adjustment disorder with depressed mood from September 24, 1996 to July 13, 2008.

2.  Entitlement to a rating in excess of 30 percent for chronic adjustment disorder with depressed mood from July 14, 2008 to May 16, 2010.  

3.  Entitlement to an increased rating for chronic adjustment disorder with depressed mood, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to September 1995.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an October 1999 rating decision of the VA Regional Office in Waco, Texas that granted service connection for adjustment disorder with depressed mood, evaluated as 10 percent disabling effective October 24, 1996.  Service connection for urticaria was granted by rating decision in October 2001, evaluated as zero percent disabling.  The appellant appealed for higher initial ratings.  By rating action dated in October 2004, the noncompensable rating for urticaria was raised to 10 percent.  

The Veteran was afforded a Travel Board hearing in September 2005 before a Veterans Law Judge sitting at Waco, Texas.  The transcript is of record.

By Board decision in February 2006, service connection for degenerative joint disease of the shoulders, knees and right first metatarsalphalangeal and right first metacarpophalangeal joints was denied.  The claims of evaluations in excess of 10 percent for adjustment disorder with depressed mood and urticaria were also denied.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an October 2006 Order, the Court granted the VA General Counsel and counsel for the Veteran Joint Motion for Remand and remanded the claims for actions consistent with the Joint Motion.

The Board denied service connection for degenerative joint disease of the shoulders, knees and right first metatarsalphalangeal and right first metacarpophalangeal joints in a decision dated in November 2007.  The claims of entitlement to ratings in excess of 10 percent urticaria and for adjustment disorder with depressed mood were remanded for further development.

An RO rating decision in February 2008 increased the 10 percent rating for urticaria to 30 percent disabling.  A rating determination in October 2011 granted a 30 percent rating for adjustment disorder with depressed mood, effective from July 14, 2008, assigned a 100 percent rating for hospitalization over 21 days from May 17, 2010, and granted a 70 percent disability evaluation effective from August 1, 2010.  The Veteran was awarded a total rating based on unemployability due to service-connected disability effective from August 1, 2010.

In a statement received in October 2011, the Veteran withdrew the claim of entitlement to a rating in excess of 30 percent for urticaria from appellate consideration.  

In correspondence dated in December 2011, the Veteran asserts that he should have been awarded a 70 percent disability rating for adjustment disorder with depressed mood from the date of the claim received in 1996.  However, this matter is encompassed within the claim for a higher initial rating for adjustment disorder with depressed mood and is already on appeal. See Fenderson v. West, 12 Vet.App. 119 (1999) (noting that staged ratings may be assigned at the time an initial disability rating is assigned). 

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran was afforded a hearing in September 2005 before a Veteran's Law Judge who has since retired from the Board.  Regulation requires that the Member of the Board who conducts a hearing must also participate in the final determination of the claim.  Since the Board member who convened the 2005 hearing is no longer available, the Veteran was offered the opportunity to appear at another hearing by letter dated in December 2011. See 38 C.F.R. § 20.707 (2011).  In a response received in January 2012, the appellant elected a hearing before another Veterans Law Judge at the RO.  As such, a Travel Board hearing should be scheduled.  

Additionally, the Board observes that following the most recent supplemental statement of the case in November 2011, additional evidence was received in support of the claim that includes a December 2011 Vet Center report.  This evidence has not previously been considered in the adjudication of this case.  Neither the Veteran nor his representative has waived consideration of this evidence by the agency of original jurisdiction.  The Board cannot consider this evidence in the first instance and must remand this matter to the RO for a supplemental statement of the case. See 38 C.F.R. § 19.38(b)(3), 20.1304(c) (2011).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the appellant for a Travel Board hearing at the RO.

2.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford them the opportunity to respond before the case is returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

